Case: 08-50928 Document: 00511292864 Page: 1 Date Filed: 11/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 15, 2010
                                     No. 08-50928
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONALD KEITH MCCOY,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:99-CR-57-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Ronald Keith McCoy, federal prisoner # 92134-080, pleaded guilty in 2000
to conspiracy to possess with intent to distribute cocaine base in violation of
21 U.S.C. §§ 841 and 846, and he was sentenced as a career offender under the
Sentencing Guidelines to 188 months of imprisonment and four years of
supervised release. McCoy now moves for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s order denying his motion for a reduction
of sentence pursuant to 18 U.S.C. § 3582(c)(2). To obtain leave to proceed IFP

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50928 Document: 00511292864 Page: 2 Date Filed: 11/15/2010

                                  No. 08-50928

on appeal, McCoy must show that he is a pauper and that he will present a
nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982).
      McCoy argues that the district court erred in its determination that he
was ineligible for a sentence reduction pursuant to § 3582(c)(2). He argues that
after United States v. Booker, 543 U.S. 220 (2005), the Sentencing Guidelines are
advisory and that the career offender enhancement can no longer exclude him
from a reduction under the crack cocaine amendment.
      Booker does not apply to § 3582(c)(2) proceedings. McCoy’s argument that
he is now eligible for a sentence reduction under §3582(c)(2) because the
Guidelines are advisory under Booker has been rejected and is foreclosed. Dillon
v. United States, 130 S. Ct. 2683, 2692 (2010); United States Doublin, 572 F.3d
235, 236-39 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      McCoy has not shown that he will present a nonfrivolous issue for appeal,
and his request for leave to proceed IFP is DENIED. See Carson, 689 F.2d at
586. Because his appeal is frivolous, it is DISMISSED. See 5 TH C IR. R. 42.2;
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).            McCoy’s motion for
appointment of counsel is DENIED. See United States v. Robinson, 542 F.3d
1045, 1051-52 (5th Cir. 2008).




                                        2